DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, dated 05 May 2022, have been entered. Claims 1-25, 28-29 are pending. Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. 101 previously applied in the rejection dated 16 February 2022.
Claim Objections
Claim 14 is objected to because of the following informalities:  "bladder fillness" in line 22 of the claim should be "bladder fullness".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 20-25, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein, in a first mode, the light emitter targets the emitted light, in a first of the plurality of wavelength ranges, to a first region between the external wall and the internal wall of the bladder to determine bladder fullness based on a correlation between light reflected back to the detector and fullness of the bladder”, “wherein, in a second mode, the light emitter targets the emitted light, in a second of the plurality of wavelength ranges, to a second region that coincides with a distal interior wall of the bladder to determine a time of flight measurement based on the light reflected back from the distal interior wall to calculate distance as an input to determine bladder volume”, and “determine a degree of bladder fullness based on the output signal in the first mode and the second mode”. There is insufficient clarity in these limitations. In particular, the claim language suggests that “bladder fullness” is determined using a correlation determined by the first mode of the light emitter, while the second mode determines “an input to determine bladder volume”. As a result, it is not clear how both results together are used to determine a degree of bladder fullness, as it appears that the first mode individually determines this quality while the second mode determines a separate quality. At present the claim is interpreted as referring to determining a degree of bladder fullness based on the output signal in the first mode and determining a bladder volume based on the output signal in the second mode.
Claim 20 recites the limitations “operating, by a controller, the sensor device in a first mode, wherein, in the first mode, the light emitter targets the emitted light, in a first of the plurality of wavelength ranges, to a first region between the external wall and the internal wall of the bladder to determine bladder fullness based on a correlation between light reflected back to the detector and fullness of the bladder”, “operating, by the controller, the sensor device in a second mode to receive the output signal from the sensor device in the second mode, wherein, in a second mode, the light emitter targets the emitted light, in a second of the plurality of wavelength ranges, to a second region that coincides with a distal interior wall of the bladder to determine a time of flight measurement based on the light reflected back from the distal interior wall to calculate distance as an input to determine bladder volume”, and “determining, by the controller,  a degree of bladder fullness based on the output signal in the first mode and the second mode”. There is insufficient clarity in these limitations. In particular, the claim language suggests that “bladder fullness” is determined using a correlation determined by the first mode of the light emitter, while the second mode determines “an input to determine bladder volume”. As a result, it is not clear how both results together are used to determine a degree of bladder fullness, as it appears that the first mode individually determines this quality while the second mode determines a separate quality. At present the claim is interpreted as referring to determining a degree of bladder fullness based on the output signal in the first mode and determining a bladder volume based on the output signal in the second mode.
Claims 2-13, 21-25 and 28-29 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 20 which have been rejected as indefinite.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Hu (CN 103598893) in view of Nagale (U.S. 20130018281 A1), further in view of De Kok (U.S. 20090163819 A1), further in view of Kantorovich (US 20070123778 A1), further in view of Benaron (US 5769791 A).
Regarding claim 1, Hu teaches a bladder monitoring system comprising: a sensor device fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder (Sensor device, Fig. 1; Paragraphs 0055 and 0062). The sensor device can be shown to be fixedly positionable on the bladder wall in paragraphs 0038 of Hu, wherein it is described that the system of Hu overcomes prior art challenges where external mechanical motion and pressures interfere with bladder sensors to decrease the accuracy of the sensor readings and in paragraph 055 of Hu, wherein the sensor is described as being implanted in the wall of the bladder, thus being fixedly positionable.  The device of Hu can further be shown to be positionable without piercing an internal wall of the bladder as the device is implanted within the bladder wall (Paragraphs 0055); to remain in the wall of the bladder, it would be inherent that the device not move further and pierce the wall of the bladder. This is further supported by paragraphs 0057 and 0090 of Hu wherein the device is described as having a reduced wound site and convenient implantation in a patient for improved success rates and shortened recovery time.  Hu further teaches the sensor device including a light emitter (Light emitter portion A, Fig. 1; Paragraph 0062) positioned to emit light at the external wall of the bladder (Paragraphs 0055 and 0062) and a detector (Photosensitive portion B, Fig. 1; Paragraph 0062), the detector positioned to detect reflected emitted light based on the emitted light from the light emitter, from the external bladder wall (Paragraph 0055); and a controller operatively coupled to the sensor device, the controller including logic executed by one or more processors of the controller, causing the one or more processors to receive the output signal from the sensor device (Processor connected to sensor, Paragraph 0095) and determine a degree of bladder fullness based on the output signal from the sensor device (Processor connected to sensor, Paragraph 0095). Hu further teaches that light reflects from varying depths of the bladder to inform the device of the thickness of the bladder wall which correlates to a filling state of the bladder (Abstract; Paragraph 0056—different degrees of transmission and reflection occur to the detection light rays according to different urinary bladder wall thicknesses caused by different filling states of the urinary bladder). Hu additionally teaches a measuring system which utilizes the sensor signals to measure the bladder volume and thus provide a bladder fill state of the patient based on the light intensity information, which itself is reflective of the determined tissue thickness of the bladder (Abstract). 
However, applicant has argued that it is not clear that Hu teaches the sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder. Nagale additionally teaches various bladder sensor systems wherein in some embodiments, a sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder (Paragraph 0052—different securing mechanisms may be employed to implant sensing element 804 in the wall, for example barbs, hooks, or struts….). Nagale further notes the sensor may be placed such that the light emitter targets the emitted light to a region between the external wall and the internal wall of the bladder to determine bladder fullness based on a correlation between light reflected back to the detector and fullness of the bladder (Paragraph 0052—sensing elements may be implanted both on the outer and inner bladder walls at substantially the same location and used to measure the thickness of the bladder wall at different times). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor device taught by Hu with the fixation means and positions of Nagale in order to predictably improve the system by minimizing an implantation wound and reduce infection risk, as previously described as a goal of Hu (Paragraphs 0057 and 0090). 
Additionally, neither Hu nor Nagale specifically teaches the light emitter emitting a plurality of wavelength ranges of light. De Kok teaches a method and means of monitoring a body and acquiring data, wherein a device includes a light emitter configured to emit light at multiple wavelengths (Claim 3—the at least one light source is configured to emit light at multiple wavelengths) in order to allow for discrimination of different tissue depths (Paragraph 0053—by using multiple wavelength ranges, discrimination of tissue is possible; Claim 4—at least one photo detector is configured to detect light of multiple wavelength ranges that correspond to multiple depths and/or parts of the body). De Kok further teaches that multiple types of OLEDs with different wavelength ranges may be used, such that only the type of OLED that corresponds to the desired wavelength range may be switched on to target a particular depth and/or tissue, or emittance properties such as intensity may be adjusted (Paragraph 0036) so that the device may be utilized in different modes wherein different wavelengths of light are used for different purposes and the device may be operated in the first mode to receive the output signal in the first mode or operated in the second mode to receive the output signal in the second mode. As such, the combination of Hu, Nagale, and De Kok would teach a light emitter positioned to emit light in a plurality of wavelength ranges at the external wall of the bladder as well as a detector positioned to detect reflected emitted light based on the emitted light in the plurality of wavelengths from the light emitter being reflected from the corresponding range of tissue depths of the bladder and determine a degree of bladder fullness based on the output signal of the device which relates to the determined tissue thickness of the bladder. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor system of Hu and Nagale with the plurality of wavelengths of De Kok in order to predictably improve the ability of the device to accurately measure the thickness of the bladder walls by ensuring that multiple depths of tissue may be measured and to permit the device to be utilized in multiple modes so enable additional diagnosis methods.
However, none of Hu, Nagale, nor De Kok specifically teaches the light emitter targets the emitted light to a second region that coincides with a distal interior wall of the bladder to determine a time of flight measurement based on the light reflected back from the distal interior wall to calculate distance as an input to determine bladder volume.
Kantorovich teaches a measuring device for determining the distance between walls of a bladder (Abstract) wherein the device utilizes time of flight methods to detect reflections from front and back walls of the bladder (Paragraph 0130), where the system utilizes a correlation between bladder distension size and bladder volume to use the measured distance to determine volume (Paragraph 0027). Kantorovich additionally discusses the disclosure by an additional reference of a system which scans the front and back walls of the bladder to determine an outline of the bladder and estimate the bladder volume (Paragraph 0007). Kantorovich further describes that the device track parameters of the bladder including wall thickness as well as volume, such that multiple parameters may be tracked using the same system operating in different modes (Paragraph 0032, 0120). However, Kantorovich does not specifically teach that this system may utilize light emitting and detecting to make the described measurements.
Benaron teaches a system for interrogating tissue using a light source emitter and detector (Abstract), where light from an emitting window of the device may be directed at tissue, which then reflects the light back at a detecting window on the same device (Col. 5, lines 31-34), where time-of-flight analysis may be used to identify the spectral characteristics including structure of the tissue being interrogated (Col. 5, lines 36-62).
It may thus be seen that Kantorovich teaches that a time-of-flight measurement may be determined at a distal interior wall of the bladder to calculate distance as an input to determine bladder volume, while Benaron teaches that time-of-flight analysis may be performed using light emittance and reflection systems. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hu, Nagale, and De Kok with the time-of-flight analysis of Benaron and the distance-to-volume relationships and measurements of Kantorovich in order to predictably provide an additional or alternative means of determining a bladder volume which would not require further invasive procedures or added hardware, which would predictably improve the ability of the system to validate or calibrate a bladder volume measurement without causing additional discomfort to a user.
Regarding claim 2, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. Hu additionally teaches wherein the output signal of the sensor device is indicative of an amount of emitted light that is scattered by the external wall of the bladder (Paragraphs 0038 and 0055).
Regarding claim 3, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. Hu additionally teaches wherein the output signal of the sensor device is indicative of an intensity of reflected emitted light (Paragraphs 0055 and 0056).
Regarding claim 4, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of Claim 1. Hu additionally teaches wherein executed logic causes the one or more processors to determine the degree of bladder fullness based on an inverse relationship between the degree of bladder fullness and a magnitude of the output signal of the sensor (Paragraphs 0038, 0052, and 0095).
Regarding claim 5, Hu, Nagale, De Kok, Kantorovich, and Benaron teach all of the limitations of the system of claim 1. However, Hu, Nagale, and De Kok fail to teach wherein the controller is configured to generate an output that is detectable by a patient when the determined degree of bladder fullness exceeds a threshold. Kantorovich teaches a system of measuring bladder volume including a monitoring device to alert a user when the user’s bladder is full according to the volume meeting a threshold (Paragraph 0023). It would have been obvious one having ordinary skill in the art at the time of filing to combine the sensing system of Hu with the notification system of Kantorovich in order to send a notification to a patient when the determined degree of bladder fullness exceeds a threshold in order to alert the patient of a need to take action to avoid unplanned voiding of the bladder.
Regarding claim 6, Hu, Nagale, De Kok, Kantorovich, and Benaron teach all of the limitations of the system of claim 1. However, Hu, Nagale, and De Kok fail to teach the controller is configured to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold. Kantorovich teaches a system of measuring bladder volume including a monitoring device to alert a user when the user’s bladder is full according to the volume meeting a threshold (Paragraph 0023), where the monitoring device may connect to a cellular telephone or other mobile device (Paragraph 0171, 0176). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the sensing system of Hu with the notification system of Kantorovich to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold in order to notify a patient of a need to take action via an easily accessed, common device.
Regarding claim 8, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of Claim 1. Hu additionally teaches wherein the light emitter of the sensor device is further configured to emit light to reflect from an interior wall of the bladder (WIPO Patentscope Abstract Translation—emitting detection light rays with set intensity to the interior of the urinary bladder wall) that is distal to a location of the sensor device (Paragraph 0062).
Regarding claim 13, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of Claim 1. Hu additionally teaches wherein a spacing between the light emitter and the detector is in a range from about 8.2 to 10.4 mm (Paragraph 0090). The distance between the light emitter and detector falls within knowledge of a person having ordinary skill in the art at the time of filing in order to prevent direct transmission of light from the emitter to the detector while maintaining a small size of the sensor to reduce implantation recovery time. This could be seen as an optimization of size ranges in order to improve sources of error that would affect the result effective variable, in this case the output signal.
Regarding claim 14, Hu teaches a sensor device for detecting fullness of a bladder of a patient, the sensor device comprising: a base surface (Base surface 11, Fig. 2A) to fixedly attach onto an external wall of the bladder without piercing an internal wall of the bladder (Sensor device, Fig. 1; Paragraph 0062), as the device is implanted in the bladder wall in such a way to minimize a wound, such that it would not pierce through the wall of the bladder (Paragraphs 0057 and 0090). Hu further teaches the sensor device including a light source (Light emitter portion A, Fig. 1; Paragraph 0062) and light detector (Photosensitive portion B, Fig. 1; Paragraph 0062) coupled to the base surface, the light source and detector positioned and configured to emit light onto and detect light scattered from an external bladder wall of the patient’s bladder (Paragraphs 0055 and 0062) such that an amount of scattering is correlated to a degree of fullness of the patient’s bladder (Paragraph 0038); and wherein the detector is configured to generate an output signal correlated to the amount of scattering by the external wall of the patient’s bladder (Paragraphs 0055-0056). Hu further teaches that light reflects from varying depths of the bladder to inform the device of the thickness of the bladder wall correlating to a filling state of the bladder (Abstract, Paragraph 0056—different degrees of transmission and reflection occur to the detection light rays according to different urinary bladder wall thicknesses caused by different filling states of the urinary bladder). Hu additionally teaches a measuring system which utilizes the sensor signals to measure the bladder volume and thus provide a bladder fill state of the patient based on the light intensity information, which itself is reflective of the determined tissue thickness of the bladder (Abstract). 
However, applicant has argued that it is not clear that Hu teaches the sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder. Nagale additionally teaches various bladder sensor systems wherein in some embodiments, a sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder (Paragraph 0052—different securing mechanisms may be employed to implant sensing element 804 in the wall, for example barbs, hooks, or struts….sensing elements may be implanted both on the outer and inner bladder walls at substantially the same location and used to measure the thickness of the bladder wall at different times). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor device taught by Hu with the fixation means and positions of Nagale in order to predictably improve the system by minimizing an implantation wound and reduce infection risk, as previously described as a goal of Hu (Paragraphs 0057 and 0090). 
Additionally, neither Hu nor Nagale specifically teaches the light emitter emitting a plurality of wavelength ranges of light. De Kok teaches a method and means of monitoring a body and acquiring data, wherein a device includes a light emitter configured to emit light at multiple wavelengths (Claim 3—the at least one light source is configured to emit light at multiple wavelengths) in order to allow for discrimination of different tissue depths (Paragraph 0053—by using multiple wavelength ranges, discrimination of tissue is possible; Claim 4—at least one photo detector is configured to detect light of multiple wavelength ranges that correspond to multiple depths and/or parts of the body). De Kok further teaches that multiple types of OLEDs with different wavelength ranges may be used, such that only the type of OLED that corresponds to the desired wavelength range may be switched on to target a particular depth and/or tissue, or emittance properties such as intensity may be adjusted (Paragraph 0036) so that the device may be utilized in different modes wherein different wavelengths of light are used for different purposes and the device may be operated in the first mode to receive the output signal in the first mode or operated in the second mode to receive the output signal in the second mode. As such, the combination of Hu, Nagale, and De Kok would teach a light emitter positioned to emit light in a plurality of wavelength ranges at the external wall of the bladder as well as a detector positioned to detect reflected emitted light based on the emitted light in the plurality of wavelengths from the light emitter being reflected from the corresponding range of tissue depths of the bladder and determine a degree of bladder fullness based on the output signal of the device which relates to the determined tissue thickness of the bladder. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor system of Hu and Nagale with the plurality of wavelengths of De Kok in order to predictably improve the ability of the device to accurately measure the thickness of the bladder walls by ensuring that multiple depths of tissue may be measured and to permit the device to be utilized in multiple modes so enable additional diagnosis methods.
However, none of Hu, Nagale, nor De Kok specifically teaches the light emitter targets the emitted light to a second region that coincides with a distal interior wall of the bladder to determine a time of flight measurement based on the light reflected back from the distal interior wall to calculate distance as an input to determine bladder volume.
Kantorovich teaches a measuring device for determining the distance between walls of a bladder (Abstract) wherein the device utilizes time of flight methods to detect reflections from front and back walls of the bladder (Paragraph 0130), where the system utilizes a correlation between bladder distension size and bladder volume to use the measured distance to determine volume (Paragraph 0027). Kantorovich additionally discusses the disclosure by an additional reference of a system which scans the front and back walls of the bladder to determine an outline of the bladder and estimate the bladder volume (Paragraph 0007). Kantorovich further describes that the device may track parameters of the bladder including wall thickness as well as volume, such that multiple parameters may be tracked using the same system operating in different modes (Paragraph 0032, 0120). However, Kantorovich does not specifically teach that this system may utilize light emitting and detecting to make the described measurements.
Benaron teaches a system for interrogating tissue using a light source emitter and detector (Abstract), where light from an emitting window of the device may be directed at tissue, which then reflects the light back at a detecting window on the same device (Col. 5, lines 31-34), where time-of-flight analysis may be used to identify the spectral characteristics including structure of the tissue being interrogated (Col. 5, lines 36-62).
It may thus be seen that Kantorovich teaches that a time-of-flight measurement may be determined at a distal interior wall of the bladder to calculate distance as an input to determine bladder volume, while Benaron teaches that time-of-flight analysis may be performed using light emittance and reflection systems. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hu, Nagale, and De Kok with the time-of-flight analysis of Benaron and the distance-to-volume relationships and measurements of Kantorovich in order to predictably provide an additional or alternative means of determining a bladder volume which would not require further invasive procedures or added hardware, which would predictably improve the ability of the system to validate or calibrate a bladder volume measurement without causing additional discomfort to a user.
Regarding claim 15, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of Claim 14. Hu additionally teaches wherein the output signal is configured to be utilized by a controller operatively coupled to the sensor device to determine the thickness of the bladder (Abstract—different degrees of transmission and reflection occur to the detection light rays according to different urinary bladder wall thicknesses caused by different filling states of the urinary bladder). However, Hu, Nagale, and De Kok fail to teach wherein the output signal is configured to be utilized by a controller operatively coupled to the sensor device to determine when the degree of fullness of the bladder exceeds a predetermined threshold. Kantorovich teaches a system of measuring bladder volume including a monitoring device to alert a user when the user’s bladder is full according to the volume meeting a threshold (Paragraph 0023). It would have been obvious one having ordinary skill in the art at the time of filing to combine the sensing system of Hu with the notification system of Kantorovich in order to send a notification to a patient when the determined degree of bladder fullness exceeds a threshold in order to alert the patient of a need to take action to avoid unplanned voiding of the bladder. 
Regarding claim 16, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the sensor device of Claim 14. Hu additionally teaches wherein the light source is a light-emitting diode (Paragraph 0081).
Regarding claim 17, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the sensor device of Claim 14. Hu additionally teaches wherein the light detector is a photodiode (Paragraph 0065). 
Regarding claim 20, Hu teaches a method to monitor fullness of a bladder of a patient, the method comprising: emitting light by a light emitter of a sensor device onto an external wall of the bladder (Paragraphs 0055, 0062, and 0094); wherein the sensor device is affixed to the external wall of the bladder without piercing an internal wall of the bladder (Sensor device, Fig. 1; Paragraphs 0055 and 0062). The sensor device can be shown to be fixedly positionable on the bladder wall in paragraphs 0038 of Hu, wherein it is described that the system of Hu overcomes prior art challenges where external mechanical motion and pressures interfere with bladder sensors to decrease the accuracy of the sensor readings and in paragraph 055 of Hu, wherein the sensor is described as being implanted in the wall of the bladder, thus being fixedly positionable.  The device of Hu can further be shown to be positionable without piercing an internal wall of the bladder as the device is implanted within the bladder wall (Paragraphs 0055); to remain in the wall of the bladder, it would be inherent that the device not move further and pierce the wall of the bladder. This is further supported by paragraphs 0057 and 0090 of Hu wherein the device is described as having a reduced wound site and convenient implantation in a patient for improved success rates and shortened recovery time. Hu further teaches detecting, by a detector of the sensor device, an amount of light reflected by the external wall of the bladder based on the emitted light (Paragraph 0055); generating an output signal corresponding to an amount of light reflected by the external wall based on the emitted light (Paragraphs 0052-0055, 0095); and determining, by the controller, a degree of fullness of the patient’s bladder utilizing the output signal and an inverse relationship between the amount of reflected light and bladder fullness (Paragraphs 0052-0055, 0095). Hu further teaches that light reflects from varying depths of the bladder to inform the device of the thickness of the bladder wall corresponding to a filling state of the bladder (Abstract—different degrees of transmission and reflection occur to the detection light rays according to different urinary bladder wall thicknesses caused by different filling states of the urinary bladder). Hu additionally teaches a measuring system which utilizes the sensor signals to measure the bladder volume and thus provide a bladder fill state of the patient based on the light intensity information, which itself is reflective of the determined tissue thickness of the bladder (Abstract). 
However, applicant has argued that it is not clear that Hu teaches the sensor device of the method is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder. Nagale additionally teaches various bladder sensor systems wherein in some embodiments, a sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder (Paragraph 0052—different securing mechanisms may be employed to implant sensing element 804 in the wall, for example barbs, hooks, or struts….sensing elements may be implanted both on the outer and inner bladder walls at substantially the same location and used to measure the thickness of the bladder wall at different times). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensing method taught by Hu with the fixation means and positions of Nagale in order to predictably improve the system by minimizing an implantation wound and reduce infection risk, as previously described as a goal of Hu (Paragraphs 0057 and 0090). 
Additionally, neither Hu nor Nagale specifically teaches the light emitter emitting a plurality of wavelength ranges of light. De Kok teaches a method and means of monitoring a body and acquiring data, wherein a device includes a light emitter configured to emit light at multiple wavelengths (Claim 3—the at least one light source is configured to emit light at multiple wavelengths) in order to allow for discrimination of different tissue depths (Paragraph 0053—by using multiple wavelength ranges, discrimination of tissue is possible; Claim 4—at least one photo detector is configured to detect light of multiple wavelength ranges that correspond to multiple depths and/or parts of the body). De Kok further teaches that multiple types of OLEDs with different wavelength ranges may be used, such that only the type of OLED that corresponds to the desired wavelength range may be switched on to target a particular depth and/or tissue, or emittance properties such as intensity may be adjusted (Paragraph 0036) so that the device may be utilized in different modes wherein different wavelengths of light are used for different purposes and the device may be operated in the first mode to receive the output signal in the first mode or operated in the second mode to receive the output signal in the second mode. As such, the combination of Hu, Nagale, and De Kok would teach a light emitter positioned to emit light in a plurality of wavelength ranges at the external wall of the bladder as well as a detector positioned to detect reflected emitted light based on the emitted light in the plurality of wavelengths from the light emitter being reflected from the corresponding range of tissue depths of the bladder and determine a degree of bladder fullness based on the output signal of the device which relates to the determined tissue thickness of the bladder. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor system of Hu and Nagale with the plurality of wavelengths of De Kok in order to predictably improve the ability of the device to accurately measure the thickness of the bladder walls by ensuring that multiple depths of tissue may be measured and to permit the device to be utilized in multiple modes so enable additional diagnosis methods.
However, none of Hu, Nagale, nor De Kok specifically teaches the light emitter targets the emitted light to a second region that coincides with a distal interior wall of the bladder to determine a time of flight measurement based on the light reflected back from the distal interior wall to calculate distance as an input to determine bladder volume.
Kantorovich teaches a measuring device for determining the distance between walls of a bladder (Abstract) wherein the device utilizes time of flight methods to detect reflections from front and back walls of the bladder (Paragraph 0130), where the system utilizes a correlation between bladder distension size and bladder volume to use the measured distance to determine volume (Paragraph 0027). Kantorovich additionally discusses the disclosure by an additional reference of a system which scans the front and back walls of the bladder to determine an outline of the bladder and estimate the bladder volume (Paragraph 0007). Kantorovich further describes that the device may track parameters of the bladder including wall thickness as well as volume, such that multiple parameters may be tracked using the same system operating in different modes (Paragraph 0032, 0120). However, Kantorovich does not specifically teach that this system may utilize light emitting and detecting to make the described measurements.
Benaron teaches a system for interrogating tissue using a light source emitter and detector (Abstract), where light from an emitting window of the device may be directed at tissue, which then reflects the light back at a detecting window on the same device (Col. 5, lines 31-34), where time-of-flight analysis may be used to identify the spectral characteristics including structure of the tissue being interrogated (Col. 5, lines 36-62).
It may thus be seen that Kantorovich teaches that a time-of-flight measurement may be determined at a distal interior wall of the bladder to calculate distance as an input to determine bladder volume, while Benaron teaches that time-of-flight analysis may be performed using light emittance and reflection systems. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Hu, Nagale, and De Kok with the time-of-flight analysis of Benaron and the distance-to-volume relationships and measurements of Kantorovich in order to predictably provide an additional or alternative means of determining a bladder volume which would not require further invasive procedures or added hardware, which would predictably improve the ability of the system to validate or calibrate a bladder volume measurement without causing additional discomfort to a user.

Claims 7, 9-12, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, Kantorovich, and Benaron as applied to claims 1-4, 8, 13-17 and 20, further in view of Gerber (U.S. 20070027495 A1). 
Regarding claim 7, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1.  However, Hu, Nagale, and De Kok fail to teach wherein the sensor device includes at least one pair of suture openings, the at least one pair of suture openings configured to affix the sensor device to the external wall of the bladder without piercing an internal wall of the bladder. Gerber teaches a system of measuring bladder volume which includes a sensor implanted on an external wall of the bladder (Sensor 16, Fig. 1; paragraph 0028) via sutures through openings in the device (Fixation holes 62, 64, 66, 68, Fig. 6; paragraph 0053 and 0072).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor device of Hu with the suture openings of Gerber in order to securely fix the sensor to the external bladder wall to prevent movement or dislodging of the sensor which would impede function.
Regarding claim 9, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. However, Hu, Nagale, De Kok, Kantorovich, and Benaron fail to teach wherein the controller is configured to cause an associated urinary control apparatus to perform a function when the output signal of the sensor device exceeds a predetermined threshold. Gerber teaches a system of measuring bladder volume including a programmer configured to control a bladder stimulator (Programmer 22, stimulator 18, Fig. 1; paragraph 0048) which is actuated when the signal from a bladder sensor exceeds a predetermined threshold (Paragraph 0099). It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu with the controller and stimulator of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder.
Regarding claim 10, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. However, Hu, Nagale, De Kok, Kantorovich, and Benaron fail to teach wherein the function performed by the urinary control apparatus includes inducing micturition. Gerber teaches the other limitations of claim 9 as well as a means of inducing micturition (Paragraph 0027) via a stimulator and controller as described in the rejection of claim 9. It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu with the ability to induce micturition of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder.
Regarding claim 11, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. Gerber teaches the other limitations of claim 9 and 10 as described in their respective rejections above. Hu additionally teaches that the controller may be integrated with the urinary control apparatus (Paragraph 0098). As described above, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the sensing device of Hu, Nagale, De Kok, Kantorovich, and Benaron with the controller and stimulator of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder. As the Hu device teaches the controller may be integrated with the urinary control apparatus, it would be obvious to include this limitation when modifying the device with the stimulator of Gerber in order to reduce the number of implantable components of the device such that there is no additional implantation and subsequent wound healing required.
Regarding claim 12, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. Gerber teaches the other limitations of claim 9 and 10 as described in their respective rejections above. Hu additionally teaches that the controller may be separate from the urinary control apparatus (Paragraph 0098). As described above, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the sensing device of Hu, Nagale, De Kok, Kantorovich, and Benaron with the controller and stimulator of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder. As the Hu device teaches the controller may be separate from the urinary control apparatus, it would be obvious to include this limitation when modifying the device with the stimulator of Gerber such that the controller is located externally, not requiring implantation or wound healing.
Regarding claim 21, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 20. However, Hu, Nagale, De Kok, Kantorovich, and Benaron fail to teach performing a function in a urinary control apparatus associated with the sensor when an electrical output of the sensor exceeds a predetermined threshold, wherein the electrical output of the sensor is related to the light scattered by the external wall of the bladder. Gerber teaches a system of measuring bladder volume including a urinary control apparatus associated with the sensor (Programmer 22, stimulator 18, Fig. 1; paragraphs 0042 and 0048) performing a function when an electrical output of the sensor exceeds a predetermined threshold (Paragraph 0099), wherein the electrical output of the sensor is related to the light scattered by the external wall of the bladder, such that a function is performed when the degree of fullness exceeds a predetermined threshold. It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu, Nagale, De Kok, Kantorovich, and Benaron with the urinary control apparatus of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder.
Regarding claim 22, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 20. However, Hu, Nagale, De Kok, Kantorovich, and Benaron fail to teach the urinary control apparatus comprises a pudendal neural stimulation device. Gerber teaches the limitations of claim 21 above as well as the use of a pudendal neural stimulation device as a urinary control apparatus (Stimulator 18, leads 20, Fig. 1; paragraph 0027). It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the method of Hu, Nagale, and De Kok with the urinary control apparatus of Gerber because a pudendal neural stimulation device to allow the sensor to be used in tandem with a device for controlling urinary function. The pudendal neural stimulation device is additionally known in the art as a method for stimulating voiding of a bladder.
Regarding claim 23, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 20. Gerber teaches the limitations of claim 21 above. However, Hu, Nagale, and De Kok fail to teach the controller is configured to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold. Kantorovich teaches a system of measuring bladder volume including a monitoring device to alert a user when the user’s bladder is full according to the volume meeting a threshold (Paragraph 0023), where the monitoring device may connect to a cellular telephone or other mobile device (Paragraph 0171, 0176). Gerber additionally teaches as well as a system of measuring bladder volume including at least one of several embodiments used to notify a patient (Paragraphs 0011, 0025, and 0045). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the sensing system of Hu with the notification system of Kantorovich or Gerber to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold in order to notify a patient of a need to take action via an easily accessed, common device.
Regarding claim 24, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 20. Gerber teaches the limitations of claim 21 above. However, Hu, Nagale, and De Kok fail to teach the notification includes information on the degree of bladder fullness or of a need to urinate. Kantorovich teaches a system of measuring bladder volume including a monitoring device to alert a user when the user’s bladder is full according to the volume meeting a threshold (Paragraph 0023), where the notification includes information on the degree of bladder fullness (Paragraph 0023, 0223—different fill levels may be set as thresholds for alerts).  Gerber teaches the limitations of claims 21 and 23 above as well as the notification includes information on the degree of bladder fullness or of a need to urinate (Paragraphs 0011 and 0045). It would have been obvious one having ordinary skill in the art at the time of filing to combine the sensing system of Hu, Nagale, and De Kok with the notification system of Kantorovich or Gerber in order to send a notification to a patient when the determined degree of bladder fullness exceeds a threshold in order to alert the patient of a need to take action to avoid unplanned voiding of the bladder.
Regarding claim 25, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 20. However, Hu, Nagale, De Kok, Kantorovich, and Benaron fail to teach wherein the function comprises electronic initiation of urination. Gerber teaches the limitations of claim 21 above as well as electronic initiation of urination (Paragraph 0027 and 0099). It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu with the controller and stimulator of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, Kantorovich, and Benaron as applied to claims 1-4, 8, 13-17 and 20, further in view of Lessar (U.S. Patent No. 5902326 A). 
Regarding claim 18, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 14.  However, Hu, Nagale, De Kok, Kantorovich, and Benaron do not teach an optical window, the optical window formed from sapphire. Lessar teaches an assembly for medical devices including an optical window (Fig. 1; abstract) that may be formed from sapphire (Lens 30, Fig. 3; Column 6, lines 19-20). It would have been obvious to a person having ordinary skill in the art to combine the sensor device of Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 20. with the optical window assembly of Lessar in order to protect the light emitting source, and to have used the sapphire of Lessar for the optical window for its strength, biocompatibility, and optical clarity as explained in Lessar (Column 6, lines 21-25).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, Kantorovich, and Benaron as applied to claims 1-4, 8, 13-17 and 20, further in view of Costello (U.S. Patent No. 8779361 B2).
Regarding claim 19, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 14. However, Hu, Nagale, De Kok, Kantorovich, and Benaron do not teach an optical barrier positioned and configured to prevent direct transmission of light between the light source and the light detector. Costello teaches a sensor package including an optical sensor (Fig. 7; abstract) with a light source (Light emitter 16, Fig. 7; Column 4, lines 25-31) and detector (Light detector 12, Fig. 9; Column 4, lines 25-31) including an optical barrier between the source and detector to prevent direct light transmission (Optical barrier 33, Fig. 7; column 4, lines 49-54). It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu, Nagale, and De Kok with the optical barrier of Costello to prevent direct transmission of light between the light source and detector in order to improve accuracy of the detected light signal and thus improve accuracy of the bladder volume reading.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, Kantorovich, and Benaron as applied to claims 1-4, 8, 13-17 and 20, in view of Chavan (US 20060008500 A1).
Regarding claim 29, Hu, Nagale, De Kok, Kantorovich, and Benaron teach the system of claim 1. However, none of Hu, Nagale, De Kok, Kantorovich, and Benaron specifically teaches wherein the sensor device is coated with or otherwise impregnated with a growth factor to promote cellular and/or protein encapsulation between the sensor device and the external wall of the bladder. Chavan teaches an implantable biosensor (Abstract) where the biosensor may be coated in a biocompatible coating which may include a growth factor (Paragraphs 0023, 0028-0031) to promote cellular encapsulation between the sensor device and the implantation site (Paragraph 0028—the growth factor stimulates local cell growth to promote a substantially even tissue growth; Paragraph 0023—the sensor may be configured such that the biocompatible coating covers only a surface of a portion of the sensor or the entire surface of the sensor body such that the portion between the sensor device and the external wall could be the selected portion of the sensor to be coated). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hu, Nagale, De Kok, Kantorovich, and Benaron with the coating of Chavan in order to ensure that the sensor's sensitivity and calibration changes remain within a desired range and facilitates sensor recalibration after tissue growth (Per Chavan, paragraph 0023).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, Kantorovich, and Benaron as applied to claims 7, 9-12, and 21-25 and further in view of Gerber in view of Yu (Chronically Implanted Pressure Sensors...").
Regarding claim 29, Hu, Nagale, De Kok, Kantorovich, Benaron and Gerber teach the method of claim 21. However, none of Hu, Nagale, De Kok, Kantorovich, Benaron, or Gerber specifically teaches further comprising affixing the sensor device in position adjacent to or on the bladder to allow for natural development of scar tissue and/or protein deposits in surrounding areas of the bladder to affix the sensor device to the external wall of the bladder without piercing the internal wall of the bladder. Yu teaches that implanted bladder sensors naturally absorb proteins and other cellular material onto the sensing system (Page 20631— Implantable pressure systems may take advantage of drug coatings to reduce the adsorption of proteins, such that regardless of coating some amount of protein or cellular adsorption occurs) such that encapsulation by scar tissue is inevitable (Page 20622—the inevitable fibrous tissue encapsulation). It would have been obvious to one having ordinary skill in the art at the time of filing that combination of Hu, Nagale, De Kok, Kantorovich, Benaron and Gerber with the teachings of Yu, which describe a well-known quality of implantable bladder sensors, would demonstrate that fixation of the sensor device on the bladder according to Hu, Nagale, De Kok, Kantorovich, Benaron and Gerber would inherently lead to natural development of scar tissue and/or protein deposits in surrounding areas of the bladder to affix the sensor device to the external wall of the bladder.

Response to Arguments
Applicant's arguments filed 05 May 2022 have been fully considered and are persuasive. 
In particular, the applicant’s argument that the claims recite “significantly more” because the approach to bladder fullness detection is done in an unconventional way is convincing. While the limitations of the claim are taught by the prior art as described above in this action, the particular combination of a light emitter and corresponding detector for measuring time of flight to calculate distance as an input to determine bladder volume is not conventional in the art.
Applicant’s arguments, see pages 10-11 of applicant's remarks, filed 05 May 2022, with respect to the rejection(s) of claim(s) 1, 14, 20, and their dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu, Nagale, and De Kok with newly applied references Kantorovich and Benaron as described in further detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791